NELSON, Circuit Justice.
The reappraisal was properly made under the act of March 3d, 1851. The 3d section of that act applies to all goods imported into the United States, as well those imported by their manufacturer, as those imported by their purchaser.
The 17th section of the act of August 30th, 1842, authorizes the imposition of a penalty of 50 per cent., for the undervaluation of any goods imported other than those purchased, which latter are provided for by the 8th section of the act of July 30, 1846, (9 Stat. 43,) which imposes a penalty of 20 per cent, on their appraised value.
There must be a judgment for the defendant, upon the questions reserved in the case made.